department of the treasury internal_revenue_service washington d c tax exempt and government entities u i l feb -3 se stibp k alt rrr ee rekekkkeee attn krekkkkeee legend employer a tee erect eens eee state c plan x plan y dear kkrekkerkeek this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date which was submitted on your behalf by your authorized representative concerning the tax treatment of certain proposed trustee-to-trustee transfer of funds from plan y to plan x the following facts and representations were made in support of your ruling requests employer a a political_subdivision of state c maintains plan x and plan y for the benefit of its employees plan x is a governmental defined_benefit_plan which you represent is qualified under sec_401 of the internal_revenue_code the code you represent that plan y is an eligible_deferred_compensation_plan as described in code sec_457 plan x provides its eligible participants with retirement benefits based upon years_of_service and certain specified percentages of a participant's_compensation since plan x has offered two benefit formula the pre-amended plan formula and the amended plan formula’ prior to through contributions made by employer a benefits under plan x were solely provided rrkkrrarkk page employer a amended plan x to allow then-current participants to make a one- in time election to either remain under plan x’s pre-amended plan formula with benefits funded solely from employer a contributions or make a contribution and receive the amended plan formula’ including a rule_of retirement option the pre-amended plan formula calculates retirement benefits as follows total years_of_service from date of hire until date multiplied by one percent of a participant’s average_annual_compensation up to dollar_figure plus two percent of a participant's average_annual_compensation above dollar_figure plus dollar_figure plus years_of_service from date up to multiplied by percent of the participant's average_annual_compensation up to dollar_figure plus two percent of the participant's average_annual_compensation above dollar_figure plus dollar_figure the amended plan formula’ calculates retirement benefits as follows years_of_service multiplied by two percent of a participant's average_annual_compensation plus dollar_figure the rule_of retirement option allows for a participant who has attained age and whose age plus years_of_service equal to receive an unreduced pension benefit all eligible employees hired after date and prior to the establishment of participated in plan x under the employer a’s defined_contribution_plan in amended plan formula employees of employer a who continue to participant in plan y and those eligible employees hired after date are required to contribute to plan x an amount determined by plan x to meet its funding obligations but in no event more than six percent of their compensation the actual contribution amount is determined each april and may increase percent per year you represent that these amounts are picked up by employer a pursuant to sec_414 of the code employer a intends to amend plan x in order to provide for an enhanced formula by replacing the two formula currently used by plan x with a third formula the new proposed benefit formula would calculate retirement benefits as follows dollar_figure percent of also intends compensation multiplied by the participant’s years_of_service employer a to offer an optional enhanced benefit under which plan x benefits would be calculated using a factor of percent the new enhanced formula’ you represent that the actuary for plan x has determined that this new enhanced formula requires a participant to make contributions of approximately dollar_figure percent of compensation_for at least three years the new enhanced formula will require a participant to contribute the difference between dollar_figure percent for example and the amount he or she contributed to plan x over the prior three years during an election_period plan x will allow participants who choose the new enhanced formula to elect to make the required contributions by authorizing an additional withholding from current compensation making an after-tax contribution or authorizing the transfer of money from their plan y accounts for participants who remain employed this penunaes page oo 2vv0ugl7u38 contribution for the prior three years will be made by the participant over the subsequent three years and in such case will be picked up by employer a pursuant to sec_414 of the code for participants who elect to make this contribution over the subsequent three years but terminate employment or otherwise cease participating in plan x before the completion of this three year period may have their retirement benefit calculated using the amended plan formula in which case plan x would refund to them the additional contributions they made to supplement the contributions needed under the formula they had previously elected either the amended plan formula or the new amended plan formula plus earnings employer a also proposes to amend plan x to allow participants who elect the new enhanced formula and who are eligible for retirement and who terminate employment before completing the required three years from the date of their election to pay a lump sum that plan x’s actuary will determine is necessary to purchase the new enhanced formula employer a intends to amend plan x to allow such participants to pay this additional_contribution either by making an after-tax contribution or by making an elective trustee to trustee transfer of all or a portion of their plan y account to plan x furthermore employer a also intends to amend plan x to allow participants to purchase up to five years_of_service credit for time spent working for any employer other than employer a by transferring funds from their plan y account to plan x the amount required to purchase additional years_of_service will be determined by the actuary for plan x and will be an amount needed to fund these additional years_of_service this service_credit would apply to any formula available under plan x the pre- amended plan formula the amended plan formula or the new enhanced plan formula whichever is applicable based upon the aforementioned facts and representations you request the following rulings participant’s purchase of a new enhanced benefit formula under plan that a _ x which would require additional contributions to supplement the prior three years’ contributions by authorizing a trustee-to-trustee transfer of money from their plan y account to plan x meets the requirements of code sec_457 because the supplemental contributions are for the purchase of permissive_service_credit such that the amount transferred is not included in the participants’ gross_income under code sec_61 and sec_72 at the time of the transfer that an elective purchase by participants in plan x in the form of a transfer from their plan y account of up to five years_of_service the participant worked with any employer other than employer a meets the requirements of code sec_457 because it is for the purchase of permissive_service_credit so that a trustee-to-trustee transfer of amounts needed to fund this krkkkekekeee page 2unu617u38 additional service_credit is not included in participants’ gross_income pursuant to code sec_61 or sec_72 sec_72 of the code provides that except as otherwise provided gross_income as defined in sec_61 of the code includes any amount_received_as_an_annuity an endowment or a life_insurance_contract sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_457 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 of the code if such transfer is for the purchase of permissive_service_credit as defined in sec_415 of the code sec_415 of the code provides special rules relating to the purchase of permissive_service_credit sec_415 of the code provides that if the employee makes one or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if- a the requirements of such subsection b are met determined by treating the accrued_benefit derived from all such contributions as an annual_benefit for --_the-purposes of subsection b or b the requirements of subsection c are met determined by treating all such contributions as annual_additions for the purpose of subsection c sec_415 provides that the term permissive_service_credit means service credit- i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan and contribution in an amount determined under such governmental_plan iii which such participant may receive only by making a voluntary additional ii which such participant has not received under such governmental_plan cenunnues page an zvuvugl eus which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_415 of the code provides the limitation of nonqualified service sec_415 provides that a plan shall fail to meet the requirements of this section if-- i ii more than years of permissive_service_credit attributable to nonqualified service are taken into account for purposes of this subsection or any permissive_service_credit attributable to nonqualified service is taken into account under this subsection before the employee has at least years of participation in the plan sec_415 of the code generally defines the term nonqualified service as service other than i service as an employee of the federal government any state or political_subdivision or agency_or_instrumentality thereof ii service as an employee of certain educational organizations who are described in sec_170 of the code iii service as an employee of an association of employees who are described in i or iv military service sec_415 further provides that in the case of such ii and iii such service will be nonqualified service _ service previously described in i if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan in this case employer a intends to amend plan x to offer participants an opportunity to elect to have their benefits calculated under the new enhanced formula under which benefits are based on a factor of percent of compensation you also represent that the actuary for plan x has determined that in order for a participant to accrue this benefit calculated using a factor of percent of compensation he or she would have to contribute to plan x for three years subsequent to the election an amount equal to the difference between the rate determined by the actuary and the amount the participant actually contributed to plan x over the prior three years_of_service employer a proposes to allow participants who elect to have their benefits calculated under the new enhanced-fermula the ability to pay the cost of such enhanced-benefit by transferring assets from their plan y account directly to plan x the new enhanced formula allows participants in plan x to make additional voluntary contributions to plan x that will increase the percentage of annual compensation that is used to calculate their retirement benefits thereby satisfying clauses i and iii of code sec_415 however code sec_415 provides that permissive_service_credit does not include service for which the participant has already received in this case the amount that each participant credit for under the governmental_plan will contribute to plan x is the difference between the amount determined by the actuary for plan x and the amount the participant contributed to plan x for his or her prior three years_of_service service for which he or she has already received credit for under the terms and provisions of plan x as such these additional contributions will purchase additional benefits with respect to service that has already been recognized by plan x because the additional_member contributions proposed to be made to plan x are not ‘sawnewnses page -- contributions that meet the requirements of code sec_415 we conclude with respect to your first ruling_request that a participant's purchase of the new enhanced formula’ under plan x which would require additional contributions to supplement the three prior years’ contributions by authorizing a trustee-to-trustee transfer of money from a member's plan y account to plan x will be included in the participants’ gross_income under code sec_61 and code sec_72 at the time of transfer because the transfer is not for the purchase of permissive_service_credit as described in code sec_457 and code sec_415 with respect to your second ruling_request employer a intends to amend plan x to allow participants to purchase up to five years_of_service credit for time worked with another employer other than employer a by transferring funds from their plan y account to plan x sec_415 of the code provides special rules relating to the purchase of permissive_service_credit and subsection b specifically limits the purchase of nonqualified service to no more than five years of permissive_service_credit attributable to nonqualified service permissive_service_credit relates to an actual period_of_service or period of employment for which the employee has not yet been credited with performing service for an employer under the terms and provisions of a plan and for which the employee would be credited with performing under the terms and provisions of a plan once payment is made in this case the additional service that a plan x participant can purchase is linked to a period of employment with any other employer other than employer a for which the participant has not previously received credit for under the terms of plan x the participant has not received credit with performing service for employer a for these periods of prior employment but would be credited with performing service once payment is made the additional service that would be purchased under the proposed amendment to pldn x is recognizable by plan x for purposes of calculating a member's benefit as one of the criteria used to calculate the retirement benefit under plan x is the participant’s years_of_service since the prior employment with any employer other than employer a relates to an actual period of employment for which the participant has-net received credit under the terms of plan x and sueh-- additional service can only be purchased by a member making an additional voluntary contribution to plan x we conclude that such service that is purchasable under proposed amendment to plan x is permissive_service_credit under code sec_415 having concluded that such service is permissive_service_credit we conclude with respect to your second ruling_request that an elective purchase by participants in plan x in the form of a transfer from their plan y account to plan x of up to five years_of_service the participant worked with any employer other than employer a meets the requirements of code sec_457 because it is for the purchase of permissive_service_credit and the trustee-to-trustee transfer of amounts from plan x to plan x to fund this additional service_credit will not be includable in the participants’ gross_income pursuant to code sec_61 or code sec_72 eeeeeeeeee page ‘ zu this ruling is based on the assumption that plan x meets the qualification requirements of sec_401 of the code and qualifies as a governmental_plan as the term is defined in sec_414 this ruling is based on the assumption that plan y meets the qualification requirements of code sec_457 no opinion is expressed as to the tax consequences of purchasing service_credit under the enhanced benefit formula by making additional withholdings from current compensation or with after-tax contributions no opinion is expressed as to the validity of the pick up of the participants’ required contributions made to plan x pursuant to code sec_414 further no opinion is expressed as to the validity of the proposed pick up of contributions made to plan x under the new enhanced formula of plan x pursuant to code sec_414 no opinion is expressed as to whether the proposed transfer of assets as contemplated in this ruling meets the requirements of revrul_67_213 1967_2_cb_149 this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact se t ep ra‘t2 sincerely yours signe solon b floyd -doeycee-e floyd manager employee pians technical group a enclosures deleted copy of ruling letter notice of intention to disclose
